Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant elected tauopathy as the diagnosis and phosphorylation as the PTM in the reply filed on 11/22/19. Claims to diagnosing tauopathy have been cancelled and claim 1 is no longer a diagnostic method. The remaining species all depend from an allowable claim (see allowable subject matter below) and so have been examined. As such, the Restriction Requirement mailed 10/3/19 is withdrawn in full.
Claims 1, 4-6, 8-13, 17-18, 21, 25, 27, 29, 37, 40-41, and 43-45 are pending and under examination.

Withdrawn Rejections
The rejection under §112b and d is withdrawn in light of the amendments.
The rejection under §101 is withdrawn in light of the amendments; note the new rejection under this statute necessitated by amendment.
The rejection under §103 is withdrawn; see allowable subject matter below.

Claim Objections
Claim 21 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The claims differ as follows:
Claim 1 has no substantive preamble. However, step vi is determining the tau PTMs associated with the tau fragments and so is clearly a method of quantifying the amount of PTMs on a tau protein.
Claim 21 does not explicitly indicate the provided first sample is from a subject. However, there is no other reasonable source for unlabeled tau protein in a method of quantifying tau PTMs “from a subject”.
Claim 1 step v measures the ratio of tau peptide and labeled tau peptide, implicitly indicating that the first set of tau peptide is unlabeled.
There is no clear distinction between “quantifying an amount” and “determining the amount”.

 
New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 45 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As elaborated on in the reasons for allowance below, SRM requires “adjusting” for specific peptides. It does not appear that the method of claim 1 can be successfully practiced without the adjustments of claim 45 and so claim 45 does not further limit the claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1: It must first be determined if the claim is to a statutory category and, if so, proceed to step 2A prong 1. The claims are methods and fall within the statutory category of a process.
Step 2A, prong 1: Prong 1 requires the Examiner to evaluate whether the claim recites a judicial exception and, if so, proceed to prong 2. In this case, the claim recites identifying the subject as having a certain diseases based on the naturally occurring levels of PTMs on certain fragments which have been observed. This is the observation of a natural phenomenon (levels of PTM associated with a set of tau peptide fragments is indicative of disease).
Step 2A, prong 2: Prong 2 requires the Examiner to evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception and, if not, proceed to step 2B. In order to integrate the recited judicial exception into a practical application, the claim will apply, rely on, or use the judicial exception that imposes a meaningful limit such that the claim is more than a drafting effort to monopolize the judicial exception. Examiners evaluate integration by identifying additional elements in the claim beyond the judicial exception and evaluating those elements individually and in combination to determine whether they integrate the exception in to a practical application. Examples that have been found by the Courts in which the exception was not integrated into a practical application include:
Mere instructions to implement an abstract idea on a computer
Adding generic instructions that the judicial exception should be used ("apply it")
Adding insignificant extrasolution activity to the exception ("mere data gathering")
Generally linking the use of the exception to a particular technological environment or field of use 

 In this case, the claimed method observes the correlation (step vi) and adds the steps of comparing the gathered data and “identifying”, i.e., a mental conclusion based on the claimed observation of the natural phenomenon. The step identifying the subject based on the observation amounts to generic instructions to “apply it”, i.e., certain altered levels indicate certain diseases, and so one should identify a subject with altered levels as having a tauopathy; this is not a practical application of the observation. Prior to this conclusion, all of the claimed steps are directed at “mere data gathering”, i.e., collecting the necessary data to make use of the claimed correlation. While containing specific steps, the combination nevertheless amounts to “insignificant extrasolution activity” and not a practical application of the judicial exception.
Step 2B: Where a claim does not integrate the exception, a claim may nevertheless be patent eligible, for example where additional elements are “significantly more” than the exception such that the additional elements were unconventional in combination. Considerations include whether or not the claim adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present. In this case, the data gathering steps represent methods which are no more than what was well understood, routine, and conventional at the time of filing. As noted in the previous §103 rejections, the claimed data gathering steps describe a method known in the art as FLEXIQuant; see p.16 of the specification noting “to address the critical need for a quantitative analytical method to measure tau PTMs, this disclosure provides an MS-based assay, the FLEXIQuant…strategy”. This assay/technique was wide-spread and well utilized at the time of the invention. See not only Singh and Manuilov discussed at length below, but also US 20140072991 (Mann; previously cited) and Muntel (previously cited). This evidence establishes that multiple groups were utilizing this assay across different proteins at the time of filing, supporting the conclusion that the instant method steps were well-known, routine, and conventional. The claims also include LC-SRM when performing the MS required by the method, yet this too was well established as a conventional tool to include when performing mass spectroscopy. See Cripps, discussed in the §103 rejection, but also Holman (previously cited) and Kim (previously cited). 
The claims also require performing scheduled selected reaction monitoring acquisition using a selected transition list. However, this was also routine and conventional in combination with this system of quantifying peptides. For example, Mageean (previously cited) uses the same system as instantly claimed to measure Ras peptides and the description of SRM is found in section 2.6. In this section, Mageean discloses that the system subjects the protein to proteolytic digestion (Trypsin and LysC; p.81), subjected to LC-MS/MS (while not instantly claimed, this is a system of mass spectrometry such as the one disclosed by the specification as “crucial”; p.27), and the appropriate transitions were selected (section 2.6.3) to generate a “selected transition list” (table 3.1). Section 2.6.10 also describes using the SRM transition list in the quantification of peptides while 3.1.3 describes the selection of those transitions. Of note in this latter section, SRM-based assays require generation of a transition list (“known as a transition”). Section 3.1.3 notes the importance of optimizing the transition list and “based on” this SRM transition list, transitions can be selected for the protein of interest. Mageean also discloses the benefits of this SRM being a scheduled SRM and provides extensive guidance to this effect (p.106). Notably, Mageean does not appear to claim that this document was the first to describe scheduled SRM; rather the line “to enable a robust scheduled SRM assay”, where this is the only mention of “scheduled” SRM, implies that a reader would already be familiar with the term, i.e., would have been routine and conventional in the art. See also Lange (previously cited) describing scheduled SRM and transition lists (e.g., abstract, p.7 C2, p.8 C1); Cripps (previously cited) describing using SRM to evaluate ubiquitination (a PTM; see instant claim 17) of tau with SRM and transition monitoring (figure 6; p.10828 C1); and Schutz (previously cited) describing SRM “in scheduled mode” to monitor transitions, analyzing these transitions, and using this transition list to rank the peptides (p.19).
Thus, taken as a whole, the combination of elements represents instructions to use well known analytical methods to observe post-translational modifications of certain tau fragments and informing a relevant audience of the importance of that observation as it correlates to disease. This is observation of a natural phenomenon without significantly more.
Therefore, claims 8-12 are not patent eligible.
	
Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive.
Applicant argues claim 1 removes the limitation of not identifying subjects as having a tauopathy. More importantly, claim 1 has been amended such that it is not a diagnostic method at all.
However, due to Applicant’s amendments, claims 8-12 were required to be examined and have the same deficiencies as previously articulated. As Applicant does not argue the merits of the rejection, the arguments are not persuasive.

Allowable Subject Matter
Applicant makes several arguments which are addressed herein.
Applicant argues:
Inventors were the first to show that changes in PTMs of these specific fragments can distinguish between a subject having a tauopathy
There are no reports of the claimed fragments being correlated to tauopathy
These fragments have clinical value

These arguments are not persuasive because these are not part of the claims. There is no requirement in the methods to make any form of diagnostic conclusion and so others needn’t be aware of such a correlation. The method is merely one of detecting the PTMs, which could have been reliably and predictably been performed using methods within the prior art as articulated by the rejection.
Applicant argues that the inventors overcame challenging issues, but presents no evidence that others tried but failed to quantify PTMs on any fragment of tau nor in any protein.
Applicant argues that one of these challenges was overcoming a “number of issues to…produce tau fragments”. As claimed, the solution to that “challenge” was using proteolytic digestion, in some instances using a protease to do so. However, this was a known solution in the prior art as set forth in the previous rejection and Applicant presents no evidence to establish that this was a) a challenge or b) which steps of the claims are sufficient to overcome such a technical hurdle.
Applicant cites Giansanti in an effort to establish the unpredictability of using proteolysis. However, the passage cited notes that PTMs may have an effect, and those effects include reduced efficiency or reduced activity. First, Applicant is reminded that absolute predictability is not required. The art successfully used the instantly claimed techniques to quantify PTMs across many proteins and a conclusory statement that it might not have worked is insufficient. Moreover, Giansanti clearly indicates that there was still an expectation that the proteases would function, even if they functioned with less efficiency. There are no claim limitations to how efficient the protease or non-protease must be at proteolytic digestion and reduced activity indicates at least some activity.
Applicant argues the process would not have been considered routine; this is an argument relevant to a §101 rejection.
Applicant argues it would be “understood” that the claimed tau fragments might not have been identified; there is insufficient evidence to support this argument because, as noted above, the evidence suggests that these fragments would reasonably be produced and absolute predictability is not the bar.
Applicant argues the production of these fragments is not inherent because they do not necessarily form. However, Applicant does not present sufficient evidence to support this claim, instead only offering a hypothesis that, in some circumstances, some fragments might not form; Applicant has not presented any objective evidence of any tau fragments which are generated by proteolysis in some cases but not others based on the subject from which it was obtained. Moreover, Applicant’s claim is that proteolytic digestion using any possible protease or even non-proteases is in itself sufficient to generate the fragments (claim 1), further establishing that this is inherent. Were this not the case, then the claims would be omitting critical elements, would not be enabled for their full scope, or both. As the evidence is lacking to support this conclusion, no such rejections have been made.
Applicant argues nothing in the references suggests obtaining the sample from a subject with a tauopathy; this was explicitly addressed in the previous rejection regarding the tauopathy Alzheimer’s disease.

However, in addressing Applicant’s arguments, the Examiner perused the cited art and re-analyzed the following from Lange: “In SRM, the first and the third quadrupoles act as filters to specifically select predefined m/z values corresponding to the peptide ion and a specific fragment ion of the peptide” (p.1 C2).
SRM filters only specific fragments. This appears to be the purpose of the transition list and the “adjusting” in instant claim 45. The rejection of record was based on the predictability of using the technology to quantify PTMs on a fragment of interest; this remains true. However, Lange established that knowledge of the fragment come first because the SRM technology cannot be attuned to filter for a fragment if the identity of that fragment is unknown. The Examiner agrees that the art of record currently does not establish that the claimed fragments were known to even exist prior to the effective filing date. SRM is a “non-scanning” technology (Lange p.1 C2) and is not used to discover fragments, but rather used to investigate known fragments. While it remains that the technology could have been predictably used to investigate the claimed fragments, it would have required knowing that the fragments existed to be investigated. As that information comes solely from the application, it would be improper hindsight in this case to use that knowledge for an obviousness rejection. 
It is also noted that the potential fragments of tau are finite and the evidence currently supports predictability of using this finite number of solutions in the claimed method, said method being a method of the prior art used previously to successfully obtain data regarding PTMs. However, while finite, the number of potential fragments is quite large and SRM is not a “scanning” technology, i.e., SRM would not be used to blanket investigate what fragments might exist in a proteolytic digestion. Thus, the evidence tends to weigh against obviousness.







Conclusion
Applicant’s amendment placed claim 1 in condition for allowance. This in turn necessitated the withdrawal of the restriction requirement and examination of claim 8-12. Thus, the new rejection of claims 8-12 was necessitated by Applicant’s amendments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649